[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JAN 12, 2009
                              No. 08-11794                 THOMAS K. KAHN
                        ________________________               CLERK


                     D.C. Docket No. 04-00729-CV-W-N

GEORGE WALTER PRESLEY,


                                                                Plaintiff-Appellee,

                                    versus

GEORGE EDWARDS,
Captain,

                                                          Defendant-Appellant,

WILLIE THOMAS, etc., et al.,

                                                                      Defendants.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                               (January 12, 2009)
Before BIRCH and BARKETT, Circuit Judges, and KORMAN,* District Judge.

PER CURIAM:

       George Edwards, captain of security at Staton Correctional Facility, appeals

the district court’s denial of his summary judgment motion based on its denial of

qualified immunity. We agree with the district court that genuine disputes of

material fact exist at this juncture regarding Captain Edward’s entitlement to

qualified immunity and, accordingly, affirm the district court’s ruling.

       AFFIRMED.




       *
       Honorable Edward R. Korman, United States District Judge for the Eastern District of
New York, sitting by designation.

                                              2